Exhibit 10.1

 

SEMTECH CORPORATION

 

EXECUTIVE CHANGE IN CONTROL RETENTION PLAN

 

Semtech Corporation (“Semtech”) has established this Semtech Corporation
Executive Change in Control Retention Plan (the “Plan”) for certain of its
executive officers who report to Semtech’s Chief Executive Officer
(collectively, the “Executives”) to provide incentives for Plan Participants to
exert maximum efforts for Semtech’s success even in the face of a potential
Change in Control (as defined in Section 1).  The Plan provides for cash
payments, certain accelerated vesting of equity rights, and other benefits.  The
Plan took effect on September 28, 2010 (the “Effective Date”) and will remain in
effect until terminated in accordance with Section 12.  This document
constitutes both the formal plan document and the summary plan description of
the Plan.  This Plan will control in case of conflict with any other document,
unless the Plan states otherwise.  The Plan is an employee welfare benefit plan
within the meaning of section 3(1) of the Employee Retirement Income Security
Act of 1974, as amended (“ERISA”).  Participant’s ERISA rights are described at
the end of the document.  Except as defined elsewhere in this Plan, capitalized
terms used herein shall have the meanings set forth in Section 1.

 

1.             DEFINITIONS.  For purposes of this Plan only, capitalized terms
used herein shall have the following meanings:

 

(a)           “Administrative Committee” means, with respect to all periods of
time prior to a Change in Control, the Compensation Committee of Semtech’s Board
of Directors (“Compensation Committee”) as constituted from time to time and
means, with respect to all periods of time on or after a Change in Control, the
Compensation Committee as it was constituted immediately prior to a Change in
Control.

 

(b)           “Affiliate” means any parent corporation of Semtech or other
subsidiary corporation, whether now or hereafter existing, as those terms are
defined in Section 422(e) and (f) respectively, of the Code.

 

(c)           “Base Salary” means the highest base salary (expressed as an
annual amount) paid to a Participant by Semtech or an Affiliate during the six
months prior to a Change in Control (calculated before any deductions or
deferrals).

 

(d)           “Board” means Semtech’s Board of Directors or any subcommittee
thereof.

 

(e)           “Cause” means that a Participant (i) has engaged in an act of
personal dishonesty in connection with the Participant’s responsibilities as a
Semtech or Affiliate employee which is intended to result in a substantial
personal benefit to the Participant, the Participant’s family, or any entity in
which any of them have a substantial beneficial interest; (ii) was convicted of
or entered a plea of guilty or nolo contendere to a crime that constitutes a
felony (other than traffic related offenses not involving serious bodily
injury); (iii) has committed an act or engaged in an omission which constitutes
willful misconduct or gross negligence and is materially injurious, or
reasonably expected to result in material injury, to Semtech or an Affiliate; 
(iv) willfully failed to follow the lawful directives of the Board or the

 

1

--------------------------------------------------------------------------------


 

Chief Executive Officer that are consistent with such Participant’s position or
duties; or (v) materially breached any Central Agreement or written policy of
Semtech or any of its Affiliates.

 

(f)            “Central Agreements” means the Semtech Code of Conduct, the
Semtech Policy Regarding Confidential Information and Insider Trading for All
Employees, the Semtech Invention Agreement & Secrecy Agreement, the Semtech
Employee Confidentiality Agreement and Proprietary Rights Assignment, and any
other written agreement between a Participant and Semtech (regardless of when
such agreements become effective).

 

(g)           “Change in Control” means:  (i) a sale of all or substantially all
of the assets of Semtech or (ii) the acquisition of more than 50% of the voting
power of the outstanding securities of Semtech by another entity by means of any
transaction or series of related transactions (including, without limitation,
reorganization, merger or consolidation) unless the Semtech stockholders of
record, as applicable, as constituted immediately prior to such acquisition
will, immediately after such acquisition (by virtue of their continuing to hold
such stock and/or their receipt in exchange therefor of securities issued as
consideration for the outstanding stock of Semtech, as applicable) hold at least
50% of the voting power of the surviving or acquiring entity.

 

(h)           “Change in Control Window” means the period (i) beginning 90 days
prior to the earlier of (a) the execution of a letter of intent relating to a
Change in Control transaction, if any, or (b) the execution of a definitive
agreement with respect to a Change in Control transaction; in either case,
provided that the Change in Control with the party to the letter of intent or
definitive agreement is consummated within one year following such execution,
and (ii) ending on the second anniversary of such Change in Control; provided,
however, that the application of the Change in Control Window pursuant to this
Plan shall not cause any Stock Awards which have lapsed to become exercisable.

 

(i)            “Code” means the Internal Revenue Code of 1986, as amended.

 

(j)            “Common Stock” means the common stock of Semtech.

 

(k)           “Competitor” means any individual, party, firm, company, or other
entity, including, but not limited to, governmental, commercial, and academic
entities, which conducts or intends to conduct activities relating to any
business performed or contemplated to be performed by Semtech including, but not
limited to, the business of supplying analog or mixed-signal semiconductor
products or the design, production, or sales of integrated circuits for end
market applications in which Semtech’s products are used including, but not
limited to, Intersil Corporation, International Rectifier Corporation, Maxim
Integrated Products, Analog Devices, Inc., Linear Technology Corporation,
National Semiconductor Corporation, Micrel, Inc., Microsemi Corporation, Texas
Instruments, Inc. and any company in the peer group of competitors used from
time to time in conjunction with the issuance of performance-based stock options
by Semtech.

 

(l)            “Good Reason” means the occurrence without the written consent of
a Participant of any one of the following acts by Semtech or an Affiliate:

 

2

--------------------------------------------------------------------------------


 

(i)            A Participant’s Base Salary or annual bonus potential is
materially diminished;

 

(ii)           A material breach of a Participant’s written employment agreement
with Semtech or an Affiliate (unless the individual’s Letter Agreement provides
otherwise);

 

(iii)          A Participant’s authority, duties, or responsibilities are
materially diminished; or

 

(iv)          Semtech or an Affiliate reassigns a Participant’s primary place of
employment to a location that is more than seventy-five (75) miles from such
Participant’s primary place of employment as of immediately prior to the date
such reassignment is announced and that reassignment materially and adversely
affects a Participant’s commute based on such Participant’s principal place of
employment immediately prior to the time such reassignment is announced;

 

provided, however, that (a) a Participant must provide Semtech with written
notice of the Participant’s intent to terminate his or her employment and a
description of the event the Participant believes constitutes Good Reason within
60 days after the initial existence of the event and (b) Semtech or an Affiliate
(as applicable) shall have 60 days after a Participant provides the notice
described above to cure the default that constitutes Good Reason (the “Cure
Period”).  A Participant will have 30 days following the end of the Cure Period
(if Semtech or an Affiliate has not cured the event that otherwise constituted
Good Reason) to terminate Participant’s employment, after which Good Reason will
no longer exist.

 

(m)          “Letter Agreement” means a letter signed by a duly authorized
Semtech officer in the form approved by the Administrative Committee confirming
an Executive’s eligibility for the Plan.

 

(n)           “Participant” means an eligible Executive participating in the
Plan.

 

(o)           “Performance Unit” means a restricted stock unit that is subject
to performance-based, rather than time-based, vesting.

 

(p)           “Required Accounting Restatement” shall mean an accounting
restatement that is required due to Semtech’s material noncompliance with any
financial reporting requirement under applicable securities laws.

 

(q)           “Stock Awards” means any stock option, restricted stock unit,
restricted stock, or other equity-based compensation with respect to Common
Stock (whether settled in Common Stock or cash) granted to a Participant prior
to a Change in Control, but excluding Performance Units.

 

2.             PLAN ELIGIBILITY.  An Executive is eligible for this Plan only if
(a) the Administrative Committee has approved in writing such Executive’s
participation in the Plan and (b) Semtech has provided such Executive with a
Letter Agreement.  If such Executive

 

3

--------------------------------------------------------------------------------


 

executes the Letter Agreement and returns it to Semtech within 30 days (or such
shorter period as determined by the Administrative Committee) after receiving
it, such Executive will become a Participant on the date Semtech receives the
properly executed Letter Agreement.

 

3.             PARACHUTE PAYMENTS.

 

(a)           Notwithstanding the other provisions of this Plan (other than
subsection (b) below), in the event that any payment or benefit received or to
be received by a Participant pursuant to this Plan or otherwise (collectively,
the “Payments”) would result in a “parachute payment” as described in
Section 280G of the Internal Revenue Code of 1986, as amended (the “Code”), such
Payments shall be reduced by the minimum amount necessary to ensure that they do
not, in the aggregate, exceed the maximum amount that may be paid to such
Participant without triggering golden parachute penalties under Section 280G and
related provisions of the Code, such as Section 4999 (the “Cut-Back Payment”).

 

(b)           If, instead of receiving the Cut Back Payment, a Participant would
realize increased net Payments (after (i) taking into account payment of
federal, state and local income, payroll, and excise taxes on such Payments and
(ii) reducing the Payments by the cost of any lost deduction to Semtech by
virtue of application of Section 4999 of the Code), Section 3(a) shall not apply
and such Participant shall instead receive the Payments, less the cost of any
lost deduction to Semtech by virtue of application of Section 4999 of the Code.

 

(c)           If any Payments must be reduced or forfeited under subsection
(a) or (b), they shall be cut back in the following order (unless cutting
Payments back in such order would result in the imposition on the Participant of
an additional tax under Section 409A of the Code (or similar state or local law)
and cutting the Payments back in another order would not, in which case benefits
shall instead be cut back in such other order):  First, all Payments that do not
constitute “nonqualified deferred compensation” within the meaning of
Section 409A of the Code (in the order designated by the Participant).  Second,
all Payments that constitute “nonqualified deferred compensation” within the
meaning of Section 409A of the Code that were granted to the Participant in the
12-month period of time preceding the applicable Change in Control, in the order
such benefits were granted to the Participant.  Third, all remaining Payments
shall be reduced prorata.

 

(d)           If a Participant receives an amount in excess of the limit set
forth in this Section 3, the Participant shall repay the excess amount to
Semtech on demand, with interest at the rate provided for in Internal Revenue
Code Section 1274(b)(2)(B) (or any successor provision).  Semtech and each
Participant agree to cooperate with each other in connection with any
administrative or judicial proceedings concerning the existence or amount of
golden parachute penalties.

 

(e)           All calculations required under this Section 3 shall be performed
by the accounting firm engaged by Semtech for general audit purposes as of the
day prior to the effective date of the Change in Control described in Code
Section 280G(b)(2)(a)(i).  All determinations required to be made under this
Section 3 (other than determinations pursuant to Section 3(c)) shall be made by
such independent accountants.  If the accounting firm so engaged by Semtech is
serving as accountant or auditor for the individual, entity or group effecting
the Change in Control or otherwise has a conflict of interest or is unwilling to
perform such

 

4

--------------------------------------------------------------------------------


 

calculations, Semtech shall appoint a nationally recognized accounting firm to
make the determinations required hereunder.  Semtech shall bear all expenses
with respect to the determinations by such accounting firm.

 

(f)            The accounting firm engaged to make the determinations hereunder
shall provide its calculations, together with detailed supporting documentation,
to the Participant and Semtech within 15 calendar days following the Change in
Control and at such other time as may be reasonably requested by the Participant
or Semtech.  Any good faith determinations of the accounting firm made hereunder
shall be final, binding and conclusive on the Participant and Semtech.

 

4.             ACCELERATION OF STOCK AWARDS IN THE EVENT OF A CHANGE IN
CONTROL.  Unless a Participant’s Letter Agreement provides otherwise, the terms
of this Section 4 shall apply in the event of a Change of Control.

 

(a)           Stock Awards.  The vesting and (if applicable) exercisability of
each Stock Award that is outstanding as of a Change in Control shall be
accelerated in full with respect to each Participant who is employed with
Semtech or an Affiliate on the day immediately prior to the effective date of
such Change in Control.  In addition, if (i) a Change in Control occurs and
(ii) a Participant’s employment was involuntarily terminated by Semtech or an
Affiliate without Cause or by the Participant for Good Reason (in either case,
during a Change in Control Window, but prior to the occurrence of a Change in
Control), then the vesting and (if applicable) exercisability of each Stock
Award that had not expired or terminated prior to the Change in Control shall be
accelerated in full immediately prior to the Change in Control.

 

(b)           Performance Units.  The “Performance Period” (as defined in the
relevant plan and grant documents) for each Performance Unit award held by a
Participant as of a Change in Control shall terminate effective as of the
most-recently completed Semtech fiscal year and the number of Performance Units
that shall vest immediately with respect to such award shall be determined based
on actual Semtech performance during the shortened Performance Period.  In
determining such vesting, any relevant performance goals shall be prorated based
on the percentage of the Performance Period that had elapsed as of the end of
the most-recent Semtech fiscal year.  Any Performance Unit that does not vest
after giving effect to the prior two sentences shall terminate as of the Change
in Control.  In addition, if (i) a Change in Control occurs and (ii) a
Participant’s employment was involuntarily terminated by Semtech or an Affiliate
without Cause or by the Participant for Good Reason (in either case, during a
Change in Control Window, but prior to the occurrence of a Change in Control),
then the vesting of each Performance Unit award that had not expired or
terminated prior to the Change in Control shall be determined as described
above.

 

Example:

 

The following example demonstrates the effect of proration on the cumulative
operating income (COI) and cumulative net revenue (NR) targets with respect to a
hypothetical Performance Unit award that has a 2012-2014 fiscal year performance
period, assuming that a change in control occurred on July 30, 2013 (i.e., after
completion of the first fiscal year) and July 30, 2014 (i.e., after completion
of the second fiscal year):

 

5

--------------------------------------------------------------------------------


 

 

 

COI/NR Targets
Before Change in
Control

 

COI/NR Targets
After Change in
Control in Year 1

 

COI/NR Targets
After Change in
Control in Year 2

 

90% Vesting

 

$300,000/$600,000

 

$100,000/$200,000

 

$200,000/$400,000

 

 

 

 

 

 

 

 

 

100% Vesting (i.e., target)

 

$600,000/$900,000

 

$200,000/$300,000

 

$400,000/$600,000

 

 

 

 

 

 

 

 

 

110% Vesting

 

$900,000/$1,200,000

 

$300,000/$400,000

 

$600,000/$800,000

 

 

 

 

 

 

 

 

 

Relevant Performance Period

 

Fiscal years 2012-2014

 

Fiscal year 2012

 

Fiscal years 2012-2013

 

 

Thus, assuming that the Performance Unit award had a target of 12,000
Performance Units, if a change in control occurred on July 30, 2014 and
Semtech’s COI for fiscal years 2012 and 2013 was exactly $200,000,000 and
(b) Semtech’s NR for fiscal years 2012 and 2013 was exactly $400,000,000, then
(according to the chart above) 90% of the target Performance Units (i.e.,
10,800) would vest immediately prior to the Change in Control.

 

Any reacquisition or repurchase rights held by Semtech with respect to the
shares of Common Stock for which vesting is accelerated pursuant to this
Section 4 shall lapse in full as appropriate.

 

5.             SEVERANCE.

 

(a)           Unless a Participant’s Letter Agreement provides otherwise, if
Semtech or an Affiliate terminates a Participant’s employment without Cause
during a Change in Control Window, or if Executive terminates his or her
employment for Good Reason during a Change in Control Window, then, in either
case, subject to the terms and conditions of this Section 5, the Participant
will be entitled to the following benefits:

 

(i)            payment of an amount equal to one times the greater of the
Participant’s target bonus (as determined by the Compensation Committee of
Semtech’s Board of Directors during the relevant fiscal years) for (A) the
fiscal year in which such termination of employment occurred or (B) the fiscal
year prior to the fiscal year in which such termination of employment occurred,
which will be paid in a lump sum at the time the bonus for the fiscal year in
which such termination of employment occurs otherwise would have been paid;

 

(ii)           payment of an amount equal to 12 months of the Participant’s Base
Salary, paid in a single lump sum (15 days following the seven-month anniversary
of such termination of employment if employment was terminated on or after a
Change in Control, but during a Change in Control Window or 15 days following
the seven-

 

6

--------------------------------------------------------------------------------


 

month anniversary of the applicable Change in Control if employment was
terminated prior to a Change in Control, but during a Change in Control Window);

 

(iii)          reimbursement of the Participant’s COBRA coverage premiums (if
applicable) under Semtech’s fully-insured group health plans for the Participant
and his or her dependents who are then covered by such plans until the earlier
of (A) 12 months following such termination of employment; (B) such other date
on which the Participant is eligible to enroll for coverage under another group
health plan; or (C) the date on which the Participant no longer qualifies for
COBRA continuation coverage under the normal COBRA rules; provided, however,
that no such reimbursement shall be made if it would result in adverse tax
consequences, as determined by the Administrative Committee.

 

Any reimbursement request under this Section 5(a) must be made within 60 days of
incurring the expense and must be accompanied with proof of payment and any such
reimbursement will be made within 60 days after receipt of a properly submitted
request.  Any reimbursement under this Section 5(a) in one taxable year will not
affect the amount available for reimbursement in any other taxable year.

 

(b)           In order to receive any benefits or payments under Section 5(a), a
Participant must execute and deliver to Semtech a valid waiver and release of
claims against Semtech, all current and former, direct and indirect parents,
subsidiaries, and all other affiliates and related partnerships, joint ventures,
or other related entities, and, with respect to each of them, their predecessors
and successors and, with respect to each such entity, all of its past, present,
and future employees, officers, directors, stockholders, owners,
representatives, assigns, attorneys, agents, insurers, employee benefit programs
(and the trustees, administrators, fiduciaries, and insurers of such programs),
and any other persons acting by, through, under or in concert with any of the
persons or entities listed in this Section 5(b), and their successors, all in
their respective capacities as such, in a form tendered by Semtech (the “Release
Agreement”) no later than 45 days after a Participant’s termination of
employment or, if later, no later than 45 days from the commencement of the
Applicable Change in Control Window and the period within which such Participant
may revoke his or her Release Agreement has expired without revocation (which
period shall not be longer than 15 days, unless a longer period is required by
applicable law which, in any event, shall not extend beyond the date the first
payment is due to a Participant under this Section 5).  The Release Agreement
shall be substantially in the form attached hereto as Appendix 1.  The
Administrative Committee has the authority to amend or adopt a new form of
Appendix 1 at any time prior to the commencement of a Change in Control Window. 
If the Administrative Committee has not amended or adopted a new form of
Appendix 1 prior to the commencement of a Change in Control Window, the Release
Agreement shall be substantially in the form attached hereto as Appendix 1;
provided, however, that the Administrative Committee shall, after the
commencement of a Change in Control Window, continue to have the authority to
make changes to Appendix 1 that it reasonably determines are required to
(i) comply with applicable law or (ii) address changes in the law that have
occurred after the effective date of this Plan.  Any amendment or adoption of a
new form of Appendix 1 permitted by this Section 5(b) shall not be considered an
amendment of this Plan.

 

(c)           If a Participant timely revokes his or her Release Agreement, such
Participant shall not be eligible to receive any benefits or payments under
Section 5(a).

 

7

--------------------------------------------------------------------------------


 

6.             ADJUSTMENTS UPON CHANGES IN COMMON STOCK.  All references to the
Stock Awards referenced in this Plan shall include and shall be appropriately
adjusted by Semtech to reflect any stock split, stock dividend, stock
combination or other change in the Common Stock which may be made by Semtech
after the date this Plan is adopted.

 

7.             FORFEITURE OF PLAN BENEFITS.

 

(a)           Competition.  In the event that a Participant directly or
indirectly, whether as an employee, independent contractor, or consultant, or
otherwise (whether for pay or otherwise) provides any services to a Competitor
(without first obtaining written approval from the Administrative Committee)
prior to the one-year anniversary of such Participant’s termination of
employment, the Participant shall irrevocably forfeit all unpaid Plan benefits
as of the date that such Participant first provided services to a Competitor. 
To the extent that any Participant received any Plan benefits prior to engaging
in such activity (without first obtaining written approval from the
Administrative Committee), the Participant shall return to Semtech all such Plan
benefits within 15 days of receiving written demand therefor.  Notwithstanding
the foregoing, this Section 7 shall not apply to a Participant to the extent
that his or her Letter Agreement expressly provides that this Section 7 does not
apply to such Participant.

 

(b)           Breach of Certain Other Agreements.  In the event that a
Participant materially breaches any Central Agreement prior to receipt of all
Plan benefits, the Participant shall irrevocably forfeit all unpaid Plan
benefits as of the date that such Participant first materially breached any such
Central Agreement.  To the extent that any Participant inadvertently receives
Plan benefits after materially breaching any Central Agreement, the Participant
shall return to Semtech all such Plan benefits within 15 days of receiving
written demand therefor.

 

(c)           Accounting Restatement.  In the event that Semtech prepares a
Required Accounting Restatement, each Participant or former Participant shall
pay to Semtech on demand any amounts required to be returned to Semtech by
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act of
2010 or the rules and/or the applicable listing standards promulgated thereunder
or in connection therewith (collectively, the “2010 CPA”).

 

8.             NOTICES.  Any notices provided for in this Plan shall be given in
writing and shall be deemed effectively given upon receipt or, in the case of
notices delivered by Semtech to a Participant, five days after deposit in the
United States mail, postage prepaid, addressed to such Participant at the
address specified in Semtech’s corporate records or at such other address as
such Participant designates by written notice to Semtech.

 

9.             CLAIMS PROCEDURES.

 

(a)           Claims Normally Not Required.

 

Normally, a Participant does not need to present a formal claim to receive
benefits payable under this Plan.

 

8

--------------------------------------------------------------------------------


 

(b)           Disputes.

 

If any person (claimant) believes that benefits are being denied improperly,
that the Plan is not being operated properly, that fiduciaries of the Plan have
breached their duties, or that the claimant’s legal rights are being violated
with respect to the Plan, the claimant must file a formal claim with the
Administrative Committee.  This requirement applies to all claims that any
claimant has with respect to the Plan, including claims against fiduciaries and
former fiduciaries, except to the extent the Administrative Committee
determines, in its sole discretion, that it does not have the power to grant all
relief reasonably being sought by the claimant.

 

(c)           Time for Filing Claims.

 

A formal claim must be filed no later than 90 days after any payment pursuant to
Section 5(a) should have been made, unless the Administrative Committee in
writing consents otherwise.  The Administrative Committee will provide a
claimant, on request, with a copy of the claims procedures established under
subsection 9(d).

 

(d)           Procedures.

 

The Administrative Committee will adopt procedures for considering claims, which
it may amend from time to time, as it sees fit.  A claimant must file a claim
for benefits on a form prescribed by the Administrative Committee.  If the
claimant’s claim for a benefit is wholly or partially denied, the Administrative
Committee will furnish the claimant with a written notice of the denial.  This
written notice must be provided to the claimant within a reasonable period of
time (generally within 90 days, unless special circumstances require an
extension of time for processing the claim, in which case a period not to exceed
180 days) after the receipt of the claimant’s claim by the Administrative
Committee.  (If such an extension of time is required, written notice of the
extension will be furnished to the claimant prior to the termination of the
initial 90-day period, and will indicate the special circumstances requiring the
extension.)  Written notice of denial of the claimant’s claim must contain the
following information:

 

(i)         the specific reason or reasons for the denial;

 

(ii)        a specific reference to those provisions of the Plan on which such
denial is based;

 

(iii)       a description of any additional information or material necessary to
perfect the claimant’s claim, and an explanation of why such material or
information is necessary; and

 

(iv)       a copy of the appeals procedures under the Plan and the time limits
applicable to such procedures, including a statement of the claimant’s right to
bring a civil action under Section 502(a) of ERISA following an adverse
determination of the claimant’s claim.

 

If the claimant’s claim has been denied, and the claimant wishes to submit his
or her request for a review of his or her claim, the claimant must follow the
following Claims Review Procedure:

 

9

--------------------------------------------------------------------------------


 

(i)         Upon the denial of his or her claim for benefits, the claimant may
file his or her request for review of his or her claim, in writing, with the
Administrative Committee;

 

(ii)        The claimant must file the claim for review not later than 60 days
after he or she has received written notification of the denial of his or her
claim for benefits;

 

(iii)       The claimant has the right to review and obtain copies of all
relevant documents relating to the denial of his or her claim and to submit any
issues and comments, in writing, to the Administrative Committee;

 

(iv)       If the claimant’s claim is denied, the Administrative Committee must
provide the claimant with written notice of this denial within 60 days after the
Administrative Committee’s receipt of the claimant’s written claim for review. 
There may be times when this 60-day period may be extended.  This extension may
only be made, however, where there are special circumstances which are
communicated to the claimant in writing within the 60-day period.  If there is
an extension, a decision will be made as soon as possible, but not later than
120 days after receipt by the Administrative Committee of the claimant’s claim
for review; and

 

(v)        The Administrative Committee’s decision on the claimant’s claim for
review will be communicated to the claimant in writing, and if the claimant’s
claim for review is denied in whole or part, the decision will include:

 

(A)          the specific reason or reasons for the denial;

 

(B)           specific references to the pertinent provisions of the Plan on
which the decision was based;

 

(C)           a statement that the claimant may receive, upon request and free
of charge, reasonable access to and copies of, all documents, records and other
information relevant to the claimant’s claim for benefits; and

 

(D)          a statement of the claimant’s right to bring a civil action under
Section 502(a) of ERISA.

 

10.           PLAN ADMINISTRATION.

 

(a)           Discretion.

 

The Administrative Committee is responsible for the general administration and
management of the Plan and shall have all powers and duties necessary to fulfill
its responsibilities, including, but not limited to, the discretion to interpret
and apply the Plan and to determine all questions relating to eligibility for
benefits.  The Administrative Committee and all Plan fiduciaries shall have the
discretion to interpret or construe ambiguous, unclear, or implied (but omitted)
terms in any fashion they deem to be appropriate in their sole and absolute
discretion, and to make any findings of fact needed in the administration of the
Plan.  The validity of any such interpretation, construction, decision, or
finding of fact shall not be given de

 

10

--------------------------------------------------------------------------------


 

novo review if challenged in court, by arbitration, or in any other forum, and
shall be upheld unless clearly arbitrary or capricious.

 

(b)           Finality of Determinations.

 

Unless arbitrary and capricious, all actions taken and all determinations by the
Administrative Committee or by Plan fiduciaries will be final and binding on all
persons claiming any interest in or under the Plan.  To the extent the
Administrative Committee or any Plan fiduciary has been granted discretionary
authority under the Plan, the Administrative Committee’s or Plan fiduciary’s
prior exercise of such authority shall not obligate it to exercise its authority
in a like fashion thereafter.

 

(c)           Drafting Errors.

 

If, due to errors in drafting, any Plan provision does not accurately reflect
its intended meaning, as demonstrated by consistent interpretations or other
evidence of intent (by Semtech or the Administrative Committee, as the case may
be), or as determined by the Administrative Committee in its sole and absolute
discretion, the provision shall be considered ambiguous and shall be interpreted
by the Administrative Committee and all Plan fiduciaries in a fashion consistent
with its intent, as determined in the sole and absolute discretion of the
Administrative Committee (but with regard to the intent of Semtech as settlor).

 

(d)           Scope.

 

This Section may not be invoked by any person to require the Plan to be
interpreted in a manner inconsistent with its interpretation by the
Administrative Committee or other Plan fiduciaries.

 

11.           COSTS, INDEMNIFICATION, AND REIMBURSEMENT FOR LITIGATION EXPENSES.

 

(a)           All costs of administering the Plan and providing Plan benefits
will be paid by Semtech.

 

(b)           To the extent permitted by applicable law and in addition to any
other indemnities or insurance provided by Semtech, Semtech shall indemnify and
hold harmless its (and its affiliates’) current and former officers, directors,
and employees against all expenses, liabilities, and claims (including legal
fees incurred to defend against such liabilities and claims) arising out of
their discharge in good faith of their administrative and fiduciary
responsibilities with respect to the Plan.  Expenses and liabilities arising out
of willful misconduct will not be covered under this indemnity.

 

12.           PLAN AMENDMENT AND TERMINATION; LIMITATION ON EMPLOYEE RIGHTS.

 

(a)           Semtech, acting through its Board of Directors or its delegate,
has the right in its sole and absolute discretion to amend or terminate the Plan
prospectively.  The Plan shall automatically terminate on the fifth anniversary
of the Effective Date, unless (i)

 

11

--------------------------------------------------------------------------------


 

extended by Semtech’s Board of Directors or (ii) sooner terminated pursuant to
the preceding sentence.

 

(b)           Notwithstanding anything to the contrary contained herein, the
Administrative Committee shall have the authority, in its sole discretion, to
amend the provisions of Section 7(c) to the extent that it determines in its
sole discretion that such modification is required by or in connection with
implementation of Section 954 of the 2010 CPA.  The Administrative Committee
need not seek Participant consent with respect to any such amendment; however,
to the extent that the Administrative Committee does seek written consent any
Participant who does not consent in writing to the amendment within a reasonable
timeframe required by the Administrative Committee shall immediately cease to be
a Participant and shall permanently forfeit all Plan benefits.

 

(c)           Notwithstanding the provisions of Section 12(a), any amendment or
termination of the Plan (other than pursuant to Section 12(b)) that occurs
within a Change in Control Window (including on account of the fifth anniversary
of the Effective Date), shall not apply to any Participant until the later of
(i) the expiration of such Change in Control Window or (ii) three months after
the Administrative Committee provides the Participant with written notice of
such amendment or termination; provided, however, an amendment or termination of
the Plan that occurs within a Change in Control Window may take immediate effect
with respect to each Participant who (a) consents individually and in writing to
the amendment or termination or (b) is not adversely affected by such amendment
or termination.

 

Notwithstanding anything to the contrary contained in this Plan, any decision or
interpretation that is made either during a Change in Control Window or pursuant
to this subparagraph (c) shall be subject to judicial review under a de novo
standard, and not under the arbitrary and capricious standard that is generally
intended to apply (and shall apply) to all other Plan determinations and
interpretations.

 

(d)           This Plan shall not give any employee the right to be retained in
the service of Semtech or an Affiliate, and shall not interfere with or restrict
the right of Semtech or an Affiliate to discharge or retire an employee for any
lawful reason.

 

13.           COMPLIANCE WITH CODE SECTION 409A.  To the extent applicable, it
is intended that this Plan comply with the provisions of Section 409A.  The Plan
will be administered and interpreted in a manner consistent with this intent and
any provision of this Plan that would cause any payment to be made to a
Participant that would be subject to the additional taxes imposed by Section
409A (the “Additional Taxes”) will have no force and effect until amended such
that the payment will not be subject to the Additional Taxes, if such an
amendment is possible (which amendment may be retroactive to the extent
permitted by Section 409A).  In the event any payment under this Plan is not
made by application of the previous sentence, Semtech shall use commercially
reasonable efforts to pay an equivalent amount to such Participant in a manner
that will not subject such payment to the Additional Taxes.  Notwithstanding
anything contained herein to the contrary, a Participant shall not be considered
to have terminated employment with Semtech or an Affiliate for purposes of this
Plan and no payments shall be due to a Participant under this Plan which are
payable upon such Participant’s termination of employment unless such
Participant would be considered to have incurred a “separation from service”
from Semtech or an Affiliate (as applicable) within the meaning of

 

12

--------------------------------------------------------------------------------


 

Section 409A.  To the extent required in order to avoid accelerated taxation or
the imposition of additional taxes under Section 409A, amounts that would
otherwise be payable and benefits that would otherwise be provided pursuant to
this Plan during the six-month period immediately following a Participant’s
separation from service shall instead be paid on the first business day after
the date that is six months following such Participant’s separation from service
(or upon such Participant’s death, if earlier).  In addition, each amount to be
paid or benefit to be provided to a Participant pursuant to this Plan shall be
construed as a separate identified payment for purposes of Section 409A.

 

14.           GOVERNING LAW.

 

(a)           This Plan is a welfare plan subject to ERISA, and it shall be
interpreted, administered, and enforced in accordance with that law.  To the
extent that state law is applicable, this Plan shall be governed by, and
construed in accordance with, the laws of the State of California, regardless of
the law that might be applied under applicable principles of conflicts of law.

 

(b)           Although this Plan is a welfare plan, if it is ever determined to
be a pension plan within the meaning of ERISA, it shall be an unfunded
arrangement maintained primarily for the purpose of providing deferred
compensation to a select group of management or highly compensated executive
officers, which is exempt from Parts 2, 3, and 4 of Title I of ERISA (i.e., a
“top hat plan”).  If, notwithstanding the foregoing, this Plan ever is
determined to be a pension plan that is not a non-top hat pension plan, this
Plan shall be invalid and of no force and effect, retroactive to its adoption
date and no Plan benefits shall exist or ever be payable.

 

15.           MISCELLANEOUS.

 

(a)           Any failure by Semtech or a Participant to enforce any provision
or provisions of this Plan shall not in any way be construed as a waiver of any
such provision or provisions, nor prevent either Semtech or a Participant from
thereafter enforcing each and every other provision of this Plan.  The rights
granted Semtech or a Participant herein are cumulative and shall not constitute
a waiver of either Semtech’s or a Participant’s right to assert all other legal
remedies available to it under the circumstances.

 

(b)           Each Participant agrees upon request to execute any further
documents or instruments necessary or desirable to carry out the purposes or
intent of this Plan.

 

(c)           Except as provided in Section 14(b), if any provision of this Plan
shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired.

 

(d)           Semtech will withhold federal, state and local taxes and other
required payroll deductions and amounts from any benefit payments made under the
Plan to the extent it determines it is required to do so.

 

(e)           Where the context so indicates, the singular will include the
plural and vice versa.  Titles are provided herein for convenience only and are
not to serve as a basis for interpretation or construction of the Plan.  Unless
the context clearly indicates to the contrary, a

 

13

--------------------------------------------------------------------------------


 

reference to a statute or document shall be construed as referring to any
subsequently enacted, adopted, or executed counterpart.

 

16.           OTHER INFORMATION.

 

(a)           Type of Plan.

 

This is a welfare plan.

 

(b)           Plan Number.

 

The Plan Number assigned by Semtech is 502.

 

(c)           Addresses, etc.

 

Semtech’s address, telephone number, and employer identification number are as
follows:

 

Semtech Corporation
Attention:  General Counsel
200 Flynn Road

Camarillo, CA 93012

 

Telephone:  (805) 498-2111

 

EIN:  95-2119684

 

(d)           Plan Year.

 

The Plan’s Plan Year is the Calendar year.

 

(e)           Agent for Service of Legal Process.

 

Semtech’s General Counsel is the Plan’s agent for service of legal process.

 

(f)            Funding.

 

The Plan is funded out of Semtech’s general assets.

 

(g)           Plan Amendment or Termination.

 

Semtech has reserved the right to amend and terminate the Plan as set forth
herein.

 

17.           STATEMENT OF ERISA RIGHTS.

 

As a participant in this Semtech Corporation Executive Change in Control
Retention Plan you are entitled to certain rights and protections under the
Employee Retirement Income Security Act of 1974 (as noted above, ERISA). ERISA
provides that all Plan participants shall be entitled to:

 

14

--------------------------------------------------------------------------------


 

(a)           Receive Information About Your Plan and Benefits

 

Examine, without charge, all documents governing the Plan, and a copy of
insurance contracts and the latest annual report (Form 5500 Series), if any,
filed by the Plan with the U.S. Department of Labor and available at the Public
Disclosure Room of the Employee Benefits Security Administration and at
Semtech’s corporate office and other specified locations without charge.

 

Obtain, upon written request to the Administrative Committee, copies of
documents governing the operation of the plan, including insurance contracts and
copies of the latest annual report (Form 5500 Series), if any, and an updated
summary plan description. The Administrative Committee may make a reasonable
charge for the copies.

 

Receive a summary of the Plan’s annual financial report, if any. The Plan
administrator is required by law to furnish each participant with a copy of this
summary annual report, if any.

 

(b)           Prudent Actions by Plan Fiduciaries

 

In addition to creating rights for Plan participants ERISA imposes duties upon
the people who are responsible for the operation of the Plan. The people who
operate your Plan, called “fiduciaries” of the Plan, have a duty to do so
prudently and in the interest of you and other Plan participants and
beneficiaries. No one, including your employer or any other person, may fire you
or otherwise discriminate against you in any way to prevent you from obtaining a
welfare benefit or exercising your rights under ERISA.

 

(c)           Enforce Your Rights

 

If your claim for a welfare benefit is denied or ignored, in whole or in part,
you have a right to know why this was done, to obtain copies of documents
relating to the decision without charge, and to appeal any denial, all within
certain time schedules.

 

Under ERISA, there are steps you can take to enforce the above rights. For
instance, if you request a copy of Plan documents or the latest annual report,
if any, from the Plan and do not receive them within 30 days, you may file suit
in a Federal court. In such a case, the court may require the Plan administrator
to provide the materials and pay you up to $110 a day until you receive the
materials, unless the materials were not sent because of reasons beyond the
control of the administrator. If you have a claim for benefits which is denied
or ignored, in whole or in part, you may file suit in a state or Federal court.
In addition, if you disagree with the Plan’s decision or lack thereof concerning
the qualified status of a domestic relations order or a medical child support
order, you may file suit in Federal court.  If it should happen that Plan
fiduciaries misuse the Plan’s money, or if you are discriminated against for
asserting your rights, you may seek assistance from the U.S. Department of
Labor, or you may file suit in a Federal court. The court will decide who should
pay court costs and legal fees. If you are successful the court may order the
person you have sued to pay these costs and fees. If you lose, the court may
order you to pay these costs and fees, for example, if it finds your claim is
frivolous.

 

15

--------------------------------------------------------------------------------


 

(d)           Assistance with Your Questions

 

If you have any questions about your Plan, you should contact the Plan
administrator. If you have any questions about this statement or about your
rights under ERISA, or if you need assistance in obtaining documents from the
Plan administrator, you should contact the nearest office of the Employee
Benefits Security Administration, U.S. Department of Labor, listed in your
telephone directory or the Division of Technical Assistance and Inquiries,
Employee Benefits Security Administration, U.S. Department of Labor, 200
Constitution Avenue N.W., Washington, D.C. 20210. You may also obtain certain
publications about your rights and responsibilities under ERISA by calling the
publications hotline of the Employee Benefits Security Administration or by
visiting its website (http://www.dol.gov/ebsa/).

 

18.           WHOM TO CALL FOR ADDITIONAL INFORMATION.

 

If you have any questions, please contact the Administrative Committee.

 

16

--------------------------------------------------------------------------------


 

SEMTECH CORPORATION
EXECUTIVE CHANGE IN CONTROL RETENTION PLAN

 

--------------------------------------------------------------------------------

 

Appendix 1

 

Form of Release Agreement

 

--------------------------------------------------------------------------------

 

17

--------------------------------------------------------------------------------


 

GENERAL RELEASE AGREEMENT

 

In order to settle as fully as possible all known and unknown claims [Name of
Executive] (Former Executive), might have against Semtech Corporation (Company)
and all related parties, the Company and Former Executive agree as follows:

 

(a)                                  Consideration:  Former Executive will
receive the benefits under the Semtech Corporation Executive Change in Control
Retention Plan that are payable to Former Executive only if Former Executive
becomes bound by this Agreement.  Former Executive agrees to the plan’s terms. 
Plan benefits will not be taken into account in determining Former Executive’s
rights or benefits under any other program.  The Company will report any such
benefits to tax authorities and withhold taxes from them as it determines it is
required to do.

 

(b)                                  Release:  Former Executive releases (i.e.,
give up) all known and unknown claims that Former Executive presently has
against the Company, all current and former, direct and indirect parents,
subsidiaries, brother-sister companies, and all other affiliates and related
partnerships, joint ventures, or other entities, and, with respect to each of
them, their predecessors and successors; and, with respect to each such entity,
all of its past, present, and future employees, officers, directors,
stockholders, owners, representatives, assigns, attorneys, agents, insurers,
employee benefit programs (and the trustees, administrators, fiduciaries, and
insurers of such programs), and any other persons acting by, through, under or
in concert with any of the persons or entities listed in this section, and their
successors, specifically including Semtech Neuchatel (Released Parties), except
claims that the law does not permit Former Executive to waive by signing this
Agreement.  For example, Former Executive is releasing all common law contract,
tort, or other claims Former Executive might have, as well as all claims Former
Executive might have under the Age Discrimination in Employment Act (ADEA), the
Worker Adjustment & Retraining Notification Act (WARN Act), Title VII of the
Civil Rights Act of 1964, Sections 1981 and 1983 of the Civil Rights Act of
1866, the Americans With Disabilities Act (ADA), the Employee Retirement Income
Security Act of 1974 (ERISA), and any similar domestic or foreign laws, such as
the California Fair Employment and Housing Act, California Labor Code
Section 200 et seq., and any applicable California Industrial Welfare Commission
order.

 

Former Executive expressly waives the protection of Section 1542 of the Civil
Code of the State of California, which states that:

 

A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.

 

(c)                                  Claims Not Released:  Notwithstanding
anything to the contrary contained herein, Former Executive is not releasing any
claims Former Executive might have to (a) vested benefits under any of the
Company’s employee benefit plans (including the Company’s equity incentive
plans), (b) participate in Company medical, dental, life insurance, or other
benefit plans, or (c) indemnification rights (under the Company’s bylaws, the
California Labor Code,

 

18

--------------------------------------------------------------------------------


 

any written agreement between the Company and Former Executive and any rights
Former Executive has as a shareholder or former shareholder of the Company).

 

(d)                                  Applicable Law:  This agreement is governed
by [Federal law and the laws of California].

 

(e)                                  Representations and Promises:  The Company
and Former Executive acknowledge and agree that:

 

(i)                                     Complete Agreement:  Except as
specifically provided in Section (c), this Agreement is the entire agreement
relating to any claims or future rights that Former Executive might have with
respect to the Company and the Released Parties.  Once in effect, this Agreement
is a legally admissible and binding agreement.  It shall not be construed
strictly for or against Former Executive, the Company, or any Released Party.

 

(ii)                                  Amendments:  This Agreement only may be
amended by a written agreement that the Company and Former Executive both sign.

 

(iii)                               Representations:  When Former Executive
decided to sign this Agreement, Former Executive was not relying on any
representations that are not in this Agreement.  The Company would not have
agreed to pay the consideration Former Executive is getting in exchange for this
Agreement but for the representations and promises Former Executive is making by
signing it.  Former Executive has not suffered any job-related wrongs or
injuries, such as any type of discrimination, for which Former Executive might
still be entitled to compensation or relief now or in the future.  Former
Executive has been paid all wages, compensation, benefits, and other amounts
that the Company or any Released Party should have paid Former Executive in the
past.

 

(iv)                              No Wrongdoing:  This Agreement is not an
admission of wrongdoing by the Company or any other Released Party; neither it
nor any drafts shall be admissible evidence of wrongdoing.

 

(v)                                 Unknown Claims:  Former Executive is
intentionally releasing claims that Former Executive does not know that Former
Executive might have and that, with hindsight, Former Executive might regret
having released.  Former Executive has not assigned or given away any of the
claims Former Executive is releasing.

 

(vi)                              Effect of Void Provision:  If the Company or
Former Executive successfully asserts that any provision in this Agreement is
void, the rest of the Agreement shall remain valid and enforceable unless the
other party to this Agreement elects to cancel it.  If this Agreement is
cancelled, Former Executive will repay the consideration Former Executive
received for signing it.

 

(vii)                           Consideration of Agreement:  If Former Executive
initially did not think any representation Former Executive is making in this
Agreement was true or if Former Executive initially was uncomfortable making it,
Former Executive resolved all of Former Executive’s doubts and concerns before
signing this Agreement.  Former Executive represents that Former Executive has
carefully read this Agreement, Former Executive fully understands

 

19

--------------------------------------------------------------------------------


 

what it means, Former Executive is entering into it knowingly and voluntarily,
and all Former Executive’s representations in it are true.  The consideration
period described in the box above Former Executive’s signature started when
Former Executive first was given this Agreement [; Former Executive acknowledges
that Former Executive also was given employment termination program census data
at that time].  Former Executive waives any right to have this consideration
period restarted or extended by any subsequent changes to this Agreement.

 

(viii)                        Agreement to be Confidential:  Former Executive
has not disclosed and will never disclose the underlying facts that led up to
the settlement evidenced by this Agreement, or the terms, amount, or existence
of that settlement or this Agreement, to anyone other than a member of Former
Executive’s immediate family or Former Executive’s attorney or other
professional advisor and, even as to such a person, only if the person agrees to
honor this confidentiality requirement.  Such a person’s violation of this
confidentiality requirement shall be treated as a violation by Former
Executive.  This subsection does not prohibit disclosures to the extent
necessary legally to enforce this Agreement or to the extent required by law
(but only if Former Executive notifies the Company of a disclosure obligation or
request within one day after Former Executive learns of it and permits the
Company to take all steps it deems to be appropriate to prevent or limit the
required disclosure).  The parties agree that a copy of this Agreement may be
required to be filed with the Securities and Exchange Commission.

 

(ix)                                Return of Company Property:  Former
Executive represents that Former Executive has returned to the Company all
files, memoranda, documents, records, copies of the foregoing, Company-provided
credit cards, keys, building passes, security passes, access or identification
cards, and any other property of the Company or any Released Party in Former
Executive’s possession or control.  Former Executive has cleared all expense
accounts, repaid everything Former Executive owes to the Company or any Released
Party, paid all amounts Former Executive owes on Company-provided credit cards
or accounts (such as cell phone accounts), and canceled or personally assumed
any such credit cards or accounts.

 

(x)                                   Nondisparagement:  Former Executive agrees
not to criticize, denigrate, or otherwise disparage the Company, any other
Released Party, or any of their products, processes, experiments, policies,
practices, standards of business conduct, or areas or techniques of research. 
However, nothing in this subsection shall prohibit Former Executive from
complying with any lawful subpoena or court order or taking any other actions
affirmatively authorized by law.

 

(f)                                    Employment Termination:  Former
Executive’s employment with the [Company] ended on [                  ].

 

YOU MAY NOT MAKE ANY CHANGES TO THE TERMS OF THIS AGREEMENT.  BEFORE SIGNING
THIS AGREEMENT, READ IT CAREFULLY, AND THE COMPANY SUGGESTS THAT YOU DISCUSS IT
WITH YOUR ATTORNEY AT YOUR OWN EXPENSE.  TAKE AS MUCH TIME AS YOU NEED TO
CONSIDER THIS AGREEMENT BEFORE DECIDING WHETHER TO SIGN IT, UP TO [21/45] DAYS. 
BY SIGNING IT YOU WILL BE WAIVING YOUR KNOWN AND UNKNOWN CLAIMS.

 

20

--------------------------------------------------------------------------------


 

                                 IS THE DEADLINE FOR YOU TO DELIVER A SIGNED
COPY OF THIS AGREEMENT TO                                  AT
                                  .  IF YOU FAIL TO DO SO, YOU WILL NOT RECEIVE
THE SPECIAL PAYMENTS OR BENEFITS DESCRIBED IN IT.

 

YOU MAY REVOKE THIS AGREEMENT IF YOU REGRET HAVING SIGNED IT.  TO DO SO, YOU
MUST DELIVER A WRITTEN NOTICE OF REVOCATION TO                                AT
                                BEFORE SEVEN 24-HOUR PERIODS EXPIRE FROM THE
TIME YOU SIGNED IT.  IF YOU REVOKE THIS AGREEMENT, IT WILL NOT GO INTO EFFECT
AND YOU WILL NOT RECEIVE THE SPECIAL PAYMENTS OR BENEFITS DESCRIBED IN IT.

 

 

Date:

 

 

 

 

 

 

Former Executive

 

 

 

 

Date:

 

 

 

 

 

 

Company

 

21

--------------------------------------------------------------------------------

 